                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE



  UNITED STATES OF AMERICA                      )
                                                )
  vs.                                           )   No. 3:20-CR-24
                                                )
  CRISTA DAY                                    )



                                         ORDER



        Magistrate Judge C. Clifford Shirley filed a Report and Recommendation

 recommending the Court: (1) find that the plea hearing in this case could not be further

 delayed without serious harm to the interests of justice (2) accept Defendant’s plea of guilty

 to the lesser included offense of Count One of the Indictment, that is, of conspiracy to

 distribute five (5) grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846,

 841(a)(1) and 841(b)(1)(B) and adjudicate Defendant guilty of that charge; and (3) find

 Defendant shall remain in custody until sentencing in this matter [Doc. 56]. Neither party

 filed a timely objection to the Report and Recommendation. After reviewing the record,

 the Court agrees with the Magistrate Judge’s Report and Recommendation. Accordingly,

 the Court ACCEPTS and ADOPTS the Magistrate Judge’s Report and Recommendation

 [Doc. 56] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        (1)    As set forth on the record, Defendant’s plea hearing could not be further

 delayed without serious harm to the interests of justice.



Case 3:20-cr-00024-PLR-DCP Document 74 Filed 09/03/20 Page 1 of 2 PageID #: 242
       (1)   Defendant’s plea of guilty to the lesser included offense of Count One of the

             Indictment, that is, of conspiracy to distribute five (5) grams or more of

             methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and

             841(b)(1)(B) is ACCEPTED;

       (2)   Defendant is hereby ADJUDGED guilty of the lesser included offense of

             Count One of the Indictment, that is, of conspiracy to distribute five (5)

             grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846,

             841(a)(1) and 841(b)(1)(B);

       (3)   Defendant SHALL REMAIN IN CUSTODY until sentencing in this

             matter.

       SO ORDERED.




                                 ____________________________________________
                                 CHIEF UNITED STATES DISTRICT JUDGE




Case 3:20-cr-00024-PLR-DCP Document 74 Filed 09/03/20 Page 2 of 2 PageID #: 243
